DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group I (claims 1, 3-4, 6-8, 10-15, 19, 21, 23, and 25-26), as well as the species of HNF-1A protein for detection of exocrine subtype; keratin-81 protein for detection of quasi-mesenchymal subtype; and absence of both HNF-1A and keratin-81 proteins for detection of classical subtype; presence (increased) or absence of markers as directionality; antibody as detection reagent; purification by flow sorting; and biologically active enzymatic label, in the reply filed on 08/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-13, 16-18, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/25/2021.

Claim Status
Claims 2, 5, 9, 20, 22, 24, and 27 are canceled.
Claims 10-13, 16-18, and 26 are withdrawn.
Claims 1, 3-4, 6-8, 14-15, 19, 21, 23, and 25 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/434036, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosures of the instant case and the priority document above are identical and so for the reasons infra that the instant case fails to full enable the claims under examination, .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement (IDS) submitted on 05/24/2019 is being considered by the examiner.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at paragraph 0085. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http://, www., or other browser-executable code. See MPEP § 608.01.

The use of the term TWEEN (0081) and miRNEASY (0083), which is a trade name or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  These claims recite PDAC, an acronym, without its full name.  The full name should accompany the acronym in the independent claims.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-8, 14-15, 19, 21, 23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

All claims cited above are also indefinite because the three subtypes of PDAC listed have a special definition in paragraph 0022 that is indefinite.  This definition includes a reference which is incomplete to define these subtypes.  Therefore, it is not clear how to find their definition.  Even if the reference were complete, it is not clear how the subtypes are exactly defined by the reference since such a reference can provide multiple interpretations.  Should one of skill take the biochemical definitions of the subtypes based on mRNA or protein profiles?  Should they take the functional definitions of the three subtypes, meaning how they behave and their prognoses?  Taken together, there are clearly multiple interpretations of the subtypes recited in the instant claims and this renders the claims indefinite.   
Claim 14 is further indefinite because it recites pancreatic tissue.  This has multiple interpretations, one being normal tissue and the other being tumor tissue.  The presence of multiple interpretations renders the claim indefinite.
See Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) ("[R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to 
Claims above are further rendered indefinite and rejected here for the reasons below.
Claim 8 recites the limitation "the secondary antibody" in claim 4.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it is not clear to which antibody in claim 4 the limitations of claim 8 apply. 
Claim 19 and its dependents are further indefinite owed to the special definition of Src inhibitor sensitivity signature in the specification at 0058.  There it states that the signature refers to the gene expression signature characteristic of cells which are sensitive to Src inhibiotrs as established with example 2.  Paragraph 0083 is the totality of example 2.  There, it fails to provide any specific gene expression profile list that must be measured and the cut-off values for each biomarker in order to establish sensitivity or resistance.  Rather, the experiment just appears to seek such a profile.  Since no definitive list of biomarkers is taught nor any means of using them, and the claim also makes clear that such a profile must be established, then the claims containing this phrase are clearly indefinite.  They require determining a gene expression profile with an undefined and indefinite method for the reasons above.  Thus, these claims are clearly indefinite as well.  
Regarding claim 15, the phrase "particularly a" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Said another way, the claim contains a broad limitation and a narrower embodiment of the same limitation.  It is not clear if the narrower embodiment of mammal is the only limitation to be used in the claim or is just an example 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 21 merely labels claim 19 as a prognostic method.  However, claim 19 is already a prognostic method since responsiveness to a treatment is a prognosis.  Therefore, claim 21 does not further limit the claim on which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form so long as no duplicates are made, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-8, 14-15, 19, 21, 23, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods comprising in vitro detection of biomarkers in PDAC tumor tissue with antibodies comprising all parental CDRs (generally six CDRs), does not reasonably provide enablement for similar methods using antibodies without all parental CDRs.  Furthermore, while detection of exocrine, quasi-mesenchymal, and classical PDAC subtypes via detection of both nuclear HNF-1A and kertain-81, and variously determining their absence or presence for each type is enabled, the disclosure does not enable methods of using the presence or absence of just one of these proteins to determine any particular subtype, or the use of cytoplasmic HNF-1A. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The breadth of the claims is in vitro methods of detecting PDAC subtypes and stratifying patients based thereon, said method encompassing use of antibodies with fewer than all parental CDRs, as discussed further below.
The nature of the invention is diagnostic and prognostic methods for PDAC.

With respect to requirement of use of both keratin-81 and HNF-1A protein markers to determine the three subtypes above, the specification illustrates that this is required. Also, it illustrates that use of only one marker does not enable the detection of PDAC subtype.  Paragraph 0087 explains this.  There, it makes clear that keratin-81 positive and HNF-1A positive cells are of an undetermined type.  Therefore, both markers must be evaluated and at least one negative in order to classify the three subtypes above as further shown in 0087.  Since the claims read on detection of only one protein for assignment of exocrine or quasi-mesenchymal subtype, they are not enabled by the specification to their full scopes.
It is further noted that only nuclear HNF-1A protein was studied in the instant methods.  Therefore, the specification only enables its use, and not general HNF-1A protein expression, for subtype determination here.  It is not clear that cytoplasmic HNF-1A would mean anything with respect to PDAC subtype.  This has not been evaluated and all biomarkers of a disease must be experimentally validated to be predictable.  This is standard practice in this art because cancers are heterogeneous.  Linke (US2006/0275844, published 12/07/2006) teaches that tumor tissue tends to be heterogeneous and predictive value of markers requires validation (0239).  Similarly, only tumor cells (0087) were used to validate the biomarkers and so for the reasons above, claim 19 and its dependents that do not require use of tumor tissue samples are not enabled to their full scopes.  The functionality of any other sample type has not been evaluated and so is unpredictable.  

The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”, on IDS).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).   

Thus, the state of the art recognized that it would be highly unpredictable that a specific antibody comprising less than all six CDRs would have antigen binding function.  The minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of an antibody includes six CDRs (three from the heavy chain variable region and three from the light chain variable region) in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function.  One of skill in the art would neither expect nor predict the appropriate functioning of the antibodies used in the claimed methods as broadly as currently claimed.
In view of the lack of the predictability of the art to which the invention pertains as evidenced by Paul and Bendig, the lack of guidance and direction provided by Applicant, and the absence of working examples, undue experimentation would be required to practice the claimed methods with functional antibodies comprising fewer than all six CDRs with a reasonable expectation of success, absent a specific and detailed description in Applicant’s specification of how to effectively practice this and absent .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 6, 14-15, 19, 21, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The claims recite a law of nature which is the correlation between the expression or presence/absence of the recited biomarker proteins HNF-1A and keratin-81, for example, in in vitro tumor tissue and a specific PDAC subtype and PDAC drug treatment cohort assignment. 
This judicial exception is not integrated into a practical application because the claims above do not contain additional elements outside of the correlation that prevent monopoly thereof.  Claim 1 recites a method of subtype-specific detection of PDAC cells using the correlation above.  It does not limit such detection at all and so encompasses any in vitro method of their measure and so monopolizes the correlation.  Claim 3, with respect to the elected species adds nothing to claim 1 and so adds no element to prevent monopoly of the correlation.  Claim 4 limits the method to use of antibody as detection reagent.  However, the biomarkers detected are proteins and so antibody detection thereof in tumor cells is the only viable method of their detection.  Thus, such steps as in claim 4 would be used in any application of the natural correlation and so its additional 
It is also noted that combining the biomarkers above to determine PDAC subtype is only a narrowing of the correlation but does not prevent monopoly thereof.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because any additional elements therein are no more than what is well-understood, routine, and conventional in this art. The only additional claim elements recited are well-understood, routine, and conventional steps 
Patient stratification into treatment cohorts is also routine and is also just a mental step which serves only as a statement to apply the correlation.  Therefore, these claim elements are also well-understood, routine and conventional.  Therefore, not a single 
Also, combining biomarkers into one assay for prognosis/diagnosis is well-understood, routine, and conventional as evidenced by Applicant at 0083 in the referenced work Subramanian as well as at 0022 with reference to a 62 gene panel of Collisson.
Appending elements that are recited at a high level of generality and that are well-understood, routine and conventional does not amount to significantly more.  Thus, the claims are rejected here.
It is recommended that Applicant add a specific monoclonal antibody recited by hybridoma or sequence to the claims for use in detecting each recited biomarker.  This may help in rendering the claims significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 3-4, 6-8, 14-15, 19, 21, 23, and 25 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Eisen (US2015/0290193, published 10/15/2015).
Eisen teaches approaches with respect to the treatment of PDAC, PDAC subtype-specific inhibitors, and to methods of treatment using compositions comprising said inhibitors (Abstract).  They teach that keratin 81 is a marker for PDAC cells of the quasi-mesenchymal subtype (0034).  HNF-1A is a marker for cells of the exocrine-like subtype (0034).  PDAC of the classical subtype are identified by determining the absence of specific expression of keratin 81 and HNF-1A (0034-0036).    
They teach determination of tumor subtype by immunohistochemistry (0061).  Antigen retrieval was performed on fixed tissue samples (0061). Slides were rinsed (0061) and this removed excess antibody.  Said antibody was either monoclonal or polyclonal.  This method used primary and secondary antibodies against target antigens and the secondary antibody was conjugated to streptavidin HRP (horse radish peroxidase) which is an enzyme label (0061).  This method detected HNF-1A and keratin-81 (0061).  The samples were pancreatic tissue from human patients (0065-0066). Five hundred tumor cells were evaluated in each specimen and both intracellular keratin 81 
With respect to claim 25, flow sorting is not specifically needed owed to the use of particularly here as discussed above in the indefiniteness rejection.  Here, cancer cells were at least partially purified from the sample by removing tissue cylinders from samples (0066).  No definition of purifying is in the instant specification and so this teaching meets the claim limitation.  Small sections of fixed samples were also used at 0061 and so this is also a partial purification of cancer cells from patient samples.  
Taken all together, these teachings clearly anticipate the claims above.

Claim Rejections - Improper Markush Grouping
Claims 1, 3-4, 6-8, 14-15, 19, 21, 23, and 25 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  
See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural 
MPEP 803.02 provides guidance on the analysis of a proper Markush group.  Members of a proper Markush group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property.  The MPEP further provides that in the members of a proper Markush group there should be (1) a common utility, and (2) a substantial structural feature essential to that utility.  
In the instant case, most all claims above are drawn to either protein or nucleic acid markers.  These are different types of biomolecule with no structure in common essential to their function as markers.  Thus, all claims above drawn to detection of either protein or nucleic acid markers is rejected here.  
Also, all claims above allow for selection among different biomarkers, even when considering one type thereof such as protein.  This includes every Markush group of marker name listed in the claims above.  Therefore, biomarkers are recited in the alternative in all claims rejected supra.  Yet, these markers do not all have a shared amino acid sequence that makes them useable as PDAC subtype specific markers.  This can include comparison between keratin 81 and vimentin, any marker of Tables 1 or 2, HNF-1A versus FoxA2.  These are just some examples of the choices of biomarkers possible in the claims as currently written.  Yet, as discussed above, even when all are proteins, there is no common sequence essential to their utility as PDAC subtype specific markers.  
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1). 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642